
	

115 SRES 239 ATS: Congratulating the Pittsburgh Penguins for winning the 2017 Stanley Cup hockey championship.
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 239
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2017
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pittsburgh Penguins for winning the 2017 Stanley
			 Cup hockey championship.
	
	
 Whereas on June 11, 2017, the Pittsburgh Penguins won the 2017 Stanley Cup hockey championship; Whereas the Penguins, in their 50th year playing in the National Hockey League (referred to in this preamble as NHL), won their fifth Stanley Cup;
 Whereas the Penguins defeated the Western Conference Champion Nashville Predators in the Stanley Cup Finals, clinching the series with 4 wins and 2 losses;
 Whereas the Penguins are the only NHL team to win back-to-back Stanley Cup championships since the NHL instituted salary caps in 2005 and the first team to do so since 1998;
 Whereas the Penguins endured 3 tough opponents en route to the championship, defeating the Columbus Blue Jackets, the Washington Capitals, and the Ottawa Senators to clinch the Eastern Conference title and win their sixth Prince of Wales Trophy;
 Whereas the city of Pittsburgh is fittingly nicknamed The City of Champions, highlighting the success of Pittsburgh professional sports teams, which have tallied 16 championships;
 Whereas NHL Hall of Famer Mario Lemieux and Ron Burkle have jointly owned the team for 18 years, saving the Penguins from relocation and maintaining the team for the city of Pittsburgh;
 Whereas longtime Penguins radio announcer Mike Lange is beloved by loyal fans of the team for such expressions as Lord Stanley, Lord Stanley, get me the brandy;
 Whereas Penguins Captain Sidney Crosby, who has shown immense leadership, commitment to the team, and unparalleled skill throughout his outstanding career, was awarded the Conn Smythe Trophy as the 2017 NHL Playoffs Most Valuable Player, his second Conn Smythe Trophy in 2 years;
 Whereas goaltender Matt Murray dazzled throughout the playoffs, becoming the first goaltender to win 2 Stanley Cups as a rookie, shutting out the Nashville Predators for the final 126 minutes, 52 seconds, and setting a rookie record with 2 shutouts in the Final series;
 Whereas goaltender Marc-Andre Fleury contributed to the defensive prowess of the team throughout the Stanley Cup Playoffs, playing in 15 games, including a memorable shutout performance in Game 7 of the Eastern Conference Second Round; and
 Whereas the entire Penguins roster contributed to the Stanley Cup victory, including Josh Archibald, Nick Bonino, Sidney Crosby, Matt Cullen, Jean-Sebastien Dea, Jake Guentzel, Carl Hagelin, Patric Hornqvist, Phil Kessel, Tom Kuhnhackl, Chris Kunitz, Evgeni Malkin, Kevin Porter, Carter Rowney, Bryan Rust, Tom Sestito, Conor Sheary, Dominik Simon, Daniel Sprong, Oskar Sundqvist, Garrett Wilson, Scott Wilson, Ian Cole, Frank Corrado, Trevor Daley, Brian Dumoulin, Cameron Gaunce, Ron Hainsey, Kris Letang, Olli Maatta, Derrick Pouliot, Chad Ruhwedel, Justin Schultz, Mark Streit, David Warsofsky, Marc-Andre Fleury, Tristan Jarry, Sean Maguire, and Matt Murray: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Pittsburgh Penguins and the loyal fans of the Penguins for becoming the 2017 National Hockey League Stanley Cup champions; and
 (2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—
 (A)the co-owners of the Pittsburgh Penguins, Mario Lemieux and Ron Burkle, jointly; (B)the President of the Pittsburgh Penguins, David Morehouse; and
 (C)the Head Coach of the Pittsburgh Penguins, Mike Sullivan.  